Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/23/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0204057) in view of Chen (US 10,328,597).
independent claim 7, Chen (US 2019/0204057) discloses a sewing tape measure (Fig 1, tailor ruler) comprising: 
a substrate having a rectangular shape (Fig 1) and formed of a transparent material (Fig 1, transparent substrate10), said substrate having a top surface, a bottom surface and four sides, the bottom surface being entirely planar (Fig 1), the four sides having a plurality of scales of equal spacing (series of scales 11); 
a reference line unit disposed on one of a top surface and a bottom surface of said substrate (Fig 1), said reference line having a plurality of lateral main reference lines (Fig 1, series of parallel lines 12) and a plurality of longitudinal main reference lines (Fig 1, series of longitudinal lines 13) that are orthogonally staggered with respect to each other, said reference line unit having a plurality of secondary reference lines (Fig 14, reference lines 14) arranged equidistantly and in parallel relation between adjacent longitudinal main reference lines of the plurality of longitudinal main reference lines, each of the plurality of lateral main reference lines and the longitudinal main 2reference lines respectively having an identification point (Fig 1, identifying point 20) at an interlaced position, a no reference line area being defined between lateral main reference lines and adjacent longitudinal main reference lines and adjacent secondary reference lines (Fig 1); and 
a plurality of print-on anti-slip parts (Fig 2, anti-slip layer 50 comprises lateral and longitudinal anti-slip part) disposed on the bottom surface of said substrate, each of said plurality of print-on anti-slip parts being printed by printing ink, the printing ink having an anti-slip property (paragraph [0018], material of the anti-slip layer is selected from rubber printing ink), wherein each of said plurality of print-on anti-slip parts is distributed in the no reference line area, the orthogonally staggered relationship of the plurality of lateral main reference lines and 

    PNG
    media_image1.png
    470
    737
    media_image1.png
    Greyscale


 Chen (US 10,328,597) does not teach each of said plurality of print-on anti-slip parts having a thickness protruding from the bottom surface of said substrate of between 0.05 millimeters and 0.25 millimeters. However, Chen (US 10,328,597) teaches each of said plurality of print-on anti-slip parts having a thickness protruding from the bottom surface of said substrate of between 0.05 millimeters and 0.25 millimeters (Fig 3, the printed antiskid layer 30 has a thickness H about 0.05mm to 0.5mm). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified  anti-slip layer 50 of tailor ruler of Chen (US 2019/0204057) by incorporating antiskid layer 30 taught by Chen (US 10,328,597) for preventing sewing tap measure slipping as in use.


 
6.	Regarding claim 8, Chen (US 2019/0204057) as modified by Chen (US 10,328,597), discloses the limitations of claim 7, as described above, and further discloses wherein said plurality of plurality of print-on anti-slip parts are formed of a thermoplastic polyurethane (paragraph [0018]).  

7.	Regarding claim 9, Chen (US 2019/0204057) as modified by Chen (US 10,328,597), discloses the limitations of claim 8, as described above, and further discloses wherein said plurality of print-on anti-slip parts are distributed at equal intervals (Fig 7, antiskid layer 30C).  

    PNG
    media_image2.png
    268
    362
    media_image2.png
    Greyscale

Figure 7 of Chen (US 10,328,597)

8.	Regarding claim 10, Chen (US 2019/0204057) as modified by Chen (US 10,328,597), discloses the limitations of claim 8, as described above, and further discloses wherein said plurality of print-on anti-slip parts are distributed at different intervals (Fig 6, antiskid layer 30B).  

    PNG
    media_image3.png
    272
    393
    media_image3.png
    Greyscale

Figure 7 of Chen (US 10,328,597)

9.	Regarding claim 11, Chen (US 2019/0204057) as modified by Chen (US 10,328,597), discloses the limitations of claim 7, as described above, and further discloses wherein substrate is at a top surface or a bottom surface of said reference line unit, a seam allowance block being disposed in the no reference line area, said seam allowance block being of a rectangular frame color block (Fig 1, seam allowance area 30).  

10.	Regarding claim 12, Chen (US 2019/0204057) as modified by Chen (US 10,328,597), discloses the limitations of claim 11, as described above, and further discloses wherein said plurality of print-on anti-slip parts are disposed in the seam allowance block (Fig 1-3).  

11.	Regarding claim 13, Chen (US 2019/0204057) as modified by Chen (US 10,328,597), discloses the limitations of claim 12, as described above, and further discloses wherein said reference line unit has an angle line unit having two 30 graticules and two 45 graticules and two 60 graticules that are arranged symmetrically and mutually staggered (paragraph [0021]).

Response to Arguments
12.	Applicant’s arguments with respect to claims 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground of 102 and 103 rejection with different interpretations is applied in this Office Action.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723